
	
		II
		Calendar No. 542
		111th CONGRESS
		2d Session
		H. R. 762
		[Report No. 111–272]
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 16, 2009
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			August 5, 2010
			Reported by Mr.
			 Bingaman, without amendment
		
		AN ACT
		To validate final patent number
		  27–2005–0081, and for other purposes.
	
	
		1.Final patent and land
			 reconfiguration in Clark County and Lincoln County, NevadaPatent No. 27–2005–0081 and its associated
			 land reconfiguration issued by the Bureau of Land Management on February 18,
			 2005, is hereby affirmed and validated as having been issued pursuant to and in
			 compliance with the provisions of the Nevada-Florida Land Exchange
			 Authorization Act of 1988 (Public Law 100–275), the National
			 Environmental Policy Act of 1969, and the Federal Land Policy Management Act of
			 1976 for the benefit of the desert tortoise and other species and their habitat
			 to increase the likelihood of their recovery. The process utilized by the
			 United States Fish and Wildlife Service and the Bureau of Land Management in
			 reconfiguring the lands as shown on Exhibit 1–4 of the Final Environmental
			 Impact Statement for the Planned Development Project MSHCP, Lincoln County, NV
			 (FWS–R8–ES–2008–N0136) and the reconfiguration provided for in
			 Special Condition 10 of Army Corps of Engineers Permit No.
			 200125042 are hereby ratified.
		
	
		August 5, 2010
		Reported without amendment
	
